Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) #1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1- 4 and 6-8  is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Greene et al., (U.S. Pub. No, 2019/0006506), hereinafter referred to as "Greene".

Greene shows, with respect to claim #1, integrated circuit structure, comprising: a fin (fig. #1b, item 130) comprising of silicon; a gate stack (fig. #1a-d, and corresponding text, item G1 and G2) over the fin (paragraph 0021, 0023) the gate stack  comprising a gate dielectric (fig. #2a, item 142 also fig. #6, item 202)(paragraph 0038, 0040) and a gate electrode (fig. #2a, item 140, also fig. #6, item 204) (paragraph 0038-0039); a first dielectric spacer (fig. #2a, item 160 and shown below, fig. #EM1, item 160a) (paragraph 0029) and in contact with along a first side (Fig. EM1, below, item FS1) of the gate stack, and a second dielectric spacer (fig. #2a, item 160 and shown below, fig. #EM1, item 160b) along and in contact with a second side (Fig. EM1, below, item FS2) of the gate stack (Below, Fig. EM1, item 200), the first and second dielectric spacers over at least a portion of the fin (Below, Fig. EM1 item SF1); an insulating  material (Fig. #2a, item 160, also as shown below, Fig. EM1, item 160a) (paragraph 0029) vertically between and in contact with the portion of the fin (fig. #1b, and shown in EM1, item 130, also below, fig. #EM1, item C) (paragraph 0021) and the first and second dielectric spacers (paragraph 0029) and a first epitaxial source or drain structure (fig. #4a, item 180, and below in EM1, item 180a) at the first side (EM1, item FS1) of the gate stack, and a second epitaxial source or drain structure (fig. #4a, item 180, and below in EM1, item 180b) at the second side (EM1, item FS2)of the gate stack (paragraph 0033)[AltContent: textbox (b)].












[AltContent: textbox (Second Side; FS2)]
[AltContent: textbox (SF1)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (EM1)][AltContent: textbox (170b)][AltContent: textbox (160b)][AltContent: textbox (a)][AltContent: textbox (a)][AltContent: textbox (First Side; FS1)][AltContent: arrow]
    PNG
    media_image1.png
    841
    625
    media_image1.png
    Greyscale








Greene shows, with respect to claim #2, a structure wherein a portion of each of the first and second epitaxial source or drain structures (fig. #4a, item 180, and below in EM1, item 180a&b) is beneath a respective one of the first and second dielectric spacers (fig. #2a, item 170 and shown below, fig. #EM1, item 170a&b) (Greene shows that in the vertical direction 180 sits on a plane beneath the upper portions of 170 extending in the vertical direction)  (paragraph 0033).

Greene shows, with respect to claim #3, a structure wherein no portion of each of the first and second epitaxial source or drain structures (fig. #M1 above, item 180a&b) is beneath a respective one of the first and second dielectric spacers (fig. #EM1, shown above, item 170a&b) (Greene shows that 180 is not directly beneath 170) (paragraph 0033). 

Greene shows, with respect to claim #4, a structure wherein the insulating material (Fig. #2a, item 160, also as shown in Fig. EM1, item 160a) is in contact with the first and second epitaxial source or drain structures (paragraph 0029, 0033).

Greene shows, with respect to claim #6, a structure wherein the insulating material (fig. #2a, item 160, comprising of silicon oxycarbonitride) comprises a different material as the first and second dielectric spacers (fig. #2a, item 170, comprising of silicon boron carbon nitride) (paragraph 0031). 

Greene shows, with respect to claim #7, a structure wherein the insulating material comprises silicon, nitrogen and carbon (fig. #2a, item 160, silicon oxycarbonitride) (paragraph 0031)

Greene shows, with respect to claim #8, a structure wherein the insulating material comprises silicon, oxygen and carbon (fig. #2a, item 160, silicon oxycarbonitride) (paragraph 0031)


///
Claim(s) #5 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Greene et al., (U.S. Pub. No, 2019/0006506), hereinafter referred to as "Greene"

Greene shows, with respect to claim #5, a structure wherein the insulating material (fig. #2a, item 160, SiOCN) comprises a same material as the first and second dielectric spacers (fig. #2a, item 170, SiBCN) (paragraph 0031). 

The Examiner notes that Green does not state explicitly that the insulating material and the dielectric spacers comprises of a same material. However, the Examiner takes the position that Greene’s teaching of the first dielectric layer (item 160), which is formed from a SiOCN and the dielectric layer (item 170), which is formed of SiBCN, provides evidence that the two share (or consistence of) a compound SiCN and therefore both possess at least one element (or material) that is the same.



Pertinent Art
CHENG et al., (U.S. Pub. No, 2018/0108769)
Gate structure and insulator and spacer structure next to gate structure


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/08/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815